DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-20 are directed to non-statutory subject matter.  The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 2a, Prong 1: the claims recite the limitation of obtaining an input vector comprising a plurality of multilevel signal (multi-bit values), generation of a set of output signals from the input vector responsive to a respective addictive computation, each respective additive computation determined  according to a respective row of a set of mutually orthogonal rows of an orthogonal matrix. The limitations, as drafted, is a process that under its broadest reasonable interpretation covers performance of the limitations in the mind but for the recitation of a generic computer component- an encoder. That is other than reciting an encoder,  nothing in the claim element precludes the step from practically being performed in the mind. That is the claim is construed to just simply providing a calculation. The mere nominal recitation of an encoder does not take the claim limitation out of the mental processes grouping. Thus the claim recites a mental process(Judicial Exception).
Step 2a, Prong 2: The claim(s) recite the additional element of transmitting the set of output signals over the multi-wire bus. The transmitting step is recited at a high level of generality. This is no more than a mere instruction to apply the exception using generic computer component- an encoder and does not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Step 2b: The additional element in the claim (Step 2a, Prong 2) amount to no more than mere instruction to apply the exception using a generic computer component. Mere instruction to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at step 2a or providing an inventive concept in step 2b.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lakkis (US 20100287438) in view of Dent (US 20110122767) and further in view of Goulahsen (US 2011/0235501).

As to claims 1 and 11 Lakkis discloses a method and an apparatus comprising a storage medium configured to provide an input vector to an encoder (Lakkis ¶0062- 2nd sentence; ¶0133- 2nd sentence): obtaining an input vector comprising a plurality of multilevel signals(Lakkis ¶0064- The normalized received vector, denoted r.sub.6.times.1, may be a multilevel signal corresponding to the transmitted codeword , Fig.11, ¶0121- 2nd  and 3rd sentences-  Each PNPE bank takes eight input vector in reference to FIG. 11,)), each multilevel signal having a signal value selected from a set of more than two signal values (Lakkis ¶0064- multilevel signal corresponding to the transmitted codeword c.sub.6.times.1, and may be modeled asr 6 .times. 1 = 2 .sigma. 2 ( 1 - 2 c 6 .times. 1 ) + 2 .sigma. 2 w 6 .times. 1 ##EQU00004##where w.sub.6.times.1 is a vector modeling the channel noise, imperfections, impairments and interference, and .sigma..sup.2 is the variance of the noise samples {w.sub.n}); generating a set of output signals from the input vector of multilevel signals (Lakkis ¶0121- output vectors 1238 and 1242);
Lakkis however is silent where each output signal is generated on a respective wire of a multi-wire bus responsive to a respective additive computation of the plurality of multilevel signals, and transmitting the set of output signals over the multi-wire bus. However in an analogous art Dent remedies this deficiency: (Dent, Fig.3 and 4 ¶0049-¶0050; ¶0055- last sentence), Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the teachings of Lakkis with that of Dent for the purpose reducing interference in in multi-wire cables (Dent- Abstract).
Lakkis and Dent however are silent where each respective additive computation determined according to a respective row of a set of mutually orthogonal rows of an orthogonal matrix. However in analogous art Goulahsen remedies this deficiency: (Goulahsen ¶0057- the element of matrix H at line h and at column g.); Therefore it would have been obvious to one of ordinary skills in the art at the time of the invention to modify the combined teachings of Lakkis and Dent with Goulahsen for the purpose of message transmission method using Hadamard Matrix (Goulahsen ¶0053).

As to claims 2 and 12 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 and 11 respectively, wherein each multilevel signal of the plurality of multilevel signals is represented as a multi-bit value (Lakkis ¶0064- The normalized received vector, denoted r.sub.6.times.1, may be a multilevel signal corresponding to the transmitted codeword ,Lakkis ¶0054 Fig.11, 12 ¶0121- 2nd  and 3rd sentences).

As to claim 3 and 13 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 an 11 respectively, wherein the plurality of multilevel signals comprises N-1 signals, and wherein the set of output signals comprises N output signals, wherein N is an integer power of two greater than 2 (Dent ¶0044- 2nd sentence- present invention makes use of the fact that M=2 L wires can support M independent transmission signals; Dent ¶0044- penultimate sentence-  The remaining M-1 signals may support M-1 parallel DSL signals.).

As to claim 4 and 14 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 an 11 respectively, wherein the orthogonal matrix is a Hadamard matrix(Goulahsen ¶0056 and ¶0057, equations 0002 and 0003; ¶0052).

As to claims 5 and 15 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 4 an 14 respectively claim 4, wherein one of the multi-level signals 1s a constant value associated with a column of the orthogonal matrix consisting entirely of ones(Goulahsen ¶0056 , equations 0002 and 0003).

As to claims 6 and 16 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 5 an 15 respectively, wherein the constant value is a non-zero value ‘V’, and the column of the orthogonal matrix consisting entirely of ones induces an offset ‘V’ to the output signals on the multi-wire bus Goulahsen ¶0055- 2nd sentence-  to enable the simultaneous transmission of messages by the P initiating units 12, the coding uses coding vectors V.sub.h, where h is an integer ranging between 1 and P. Coding vectors V.sub.h are obtained from a Hadamard matrix).

As to claims 7 and 17  the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 5 an 15 respectively, wherein the constant value is zero to eliminate any effect of the column of the orthogonal matrix consisting entirely of ones on the multi-wire bus (Goulahsen ¶0056 , equations 0002).

As to claims 8 and 18 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 an 11 respectively, wherein each respective additive computation is performed by a series of additions and subtractions as determined by ‘+1’ and ‘-1’ entries, respectively, in the respective row of the orthogonal matrix (Goulahsen ¶0056 , equations 0002).

As to claims 9 and 19 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 an 11 respectively, further comprising forming a second set of signals using a decoder (Lakkis ¶0075, ¶0123), each respective signal of the second set based on a transformation of the set of signals with a respective row of the set of mutually orthogonal rows of the orthogonal matrix (Goulahsen ¶0082- 2nd sentence- The messages to be transmitted by target units 14 are coded similarly to what has been previously described, for example, by using an orthogonal transformation using a Hadamard matrix , wherein each respective signal in the second set of signals has an analog value selected from a respective set of more than two values (Lakkis ¶0056 ,¶0058); and reproducing original information from the second set of signals (Dent Fig.3 ¶0049- 3rd sentence).

As to claims 10 and 20 the combined teachings of Lakkis , Dent and Goulahsen disclose the method and apparatus of claims 1 an 11 respectively wherein reproducing the original information from the second set of signals comprises generating a multi-bit value for each signal of the second set of signals(Lakkis ¶0064- The normalized received vector, denoted r.sub.6.times.1, may be a multilevel signal corresponding to the transmitted codeword ,Lakkis ¶0054 Fig.11, 12 ¶0121- 2nd  and 3rd sentences)),..


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462